People v Kates (2018 NY Slip Op 06449)





People v Kates


2018 NY Slip Op 06449


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, TROUTMAN, AND WINSLOW, JJ. (Filed Sept. 28, 2018.) 


MOTION NOS. (638-639/18) KA 15-01174.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vALEXANDER KATES, DEFENDANT-APPELLANT. (APPEAL NO. 1.) KA 16-02022. THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, ALEXANDER KATES, DEFENDANT-APPELLANT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for reargument denied.